    Case 1:21-cv-00074-DBB Document 27 Filed 07/26/21 PageID.433 Page 1 of 7




                                THE UNITED STATES DISTRICT COURT
                                             DISTRICT OF UTAH

    MESSERLY CONCRETE, LC, a Utah limited MEMORANDUM DECISION AND
    liability company,                    ORDER GRANTING IN PART [14]
                                          MOTION TO COMPEL ARBITRATION
             Plaintiff,
                                          OR STAY PENDING MEDIATION
    v.
    GCP APPLIED TECHNOLOGIES, INC., a
    Delaware corporation, and DOES 1-10, Case No. 1:21-cv-00074-DBB

            Defendants.                                    District Judge David Barlow


           Before the court is Defendant’s motion to compel arbitration or stay pending mediation. 1

Having considered the briefing and the relevant law, the court concludes the motion may be

resolved without oral argument. 2 The court grants the motion to stay pending the conclusion of

the mediation time period.

                                               BACKGROUND

           Plaintiff entered into a ten-year License Agreement (Agreement) with Ductilcrete in

2013. 3 Defendant acquired Ductilcrete around 2017. 4 Plaintiff claims Defendant overbilled it for

the standard square foot rate in using Defendant’s products. 5 Plaintiff alleges Defendant violated



1
    ECF No. 14.
2
    See DUCivR 7-1(f).
3
    Complaint at ¶ 2, ECF No. 2; see also License Agreement, ECF No. 2-1.
4
    Complaint at ¶ 5.
5
    Complaint at ¶ 12.
    Case 1:21-cv-00074-DBB Document 27 Filed 07/26/21 PageID.434 Page 2 of 7




the exclusive territorial rights provision of the Agreement by providing its products to other

companies in Utah. 6 Plaintiff also alleges Defendant unilaterally terminated the Agreement or

breached by not following certain provisions, and not providing notice and an opportunity to

cure. 7

           Relevant portions of Section V of the Agreement related to resolution of disputes

between the parties are detailed as follows:

           1. It is the intention of the parties that, except as set forth in Paragraph V.5 below,
              any Controversy or Claim arising out of or relating to this Agreement, or the
              breach thereof (a “Controversy of claim”), shall be resolved and finally settled
              as follows:
                     a. First, by negotiation between parties in accordance with Paragraph V.2.
                     b. If such negotiation is not successful, the Controversy or Claim shall be
                         mediated in accordance with Paragraph V.3.
                     c. If such mediation is not successful, the Controversy or Claim shall be
                         arbitrated in accordance with Paragraph V.4.
           2. Either party may at any time give written notice to the other party of any
              Controversy or Claim that it wishes to resolve. Prior to any mediation or
              arbitration, the parties shall attempt, during the 20 day period following receipt
              of such notice by the recipient party, to resolve the Controversy or Claim by
              negotiations between themselves. Counsel for each of the parties may
              participate in those negotiations.
           3. If the Controversy or Claim is not successfully resolved within the 20 day
              period referenced in Paragraph V.2 then either party may, at any time following
              the expiration of such 30 day period, request in writing that the Controversy or
              Claim be submitted to non-binding mediation. If either party requests
              mediation, the parties shall, within 15 days after such request, jointly appoint a
              mutually acceptable mediator. If the parties are unable to agree upon the
              appointment of a mediation within such 15 day period, either party may apply
              to a third party mediation service or person agreed to by the parties in writing,
              for the appointment of a mediation.
           4. If the Controversy of Claim is not successfully resolved by mediation within 60
              days after the recipient party’s receipt of the request for mediation, then either

6
    Complaint at ¶¶ 22–38.
7
    Complaint at ¶¶ 39–41; 72–80.


                                                     2
     Case 1:21-cv-00074-DBB Document 27 Filed 07/26/21 PageID.435 Page 3 of 7




              party, may, at any time following the expiration of the 60 day period, initiate
              arbitration for the purpose of finally setting (sic) such Controversy or Claim.
              Such arbitration shall be conducted in Chicago, Illinois, in accordance with the
              rules of the American Arbitration Association as then in effect.
           5. …Except as otherwise provided in this Paragraph V.5, the procedures set forth
              in Paragraphs V.1, 2, 3, and 4 shall be the exclusive means of resolving any
              Controversy or Claim.

(Emphases added).

                                              LEGAL STANDARD

           The Supreme Court has determined that “a court may order arbitration of a particular

dispute only where the court is satisfied that the parties agreed to arbitrate that dispute. To satisfy

itself that such agreement exists, the court must resolve any issue that calls into question the

formation or applicability of the specific arbitration clause that a party seeks to have the court

enforce. Where there is no provision validly committing them to an arbitrator, these issues

typically concern the scope of the arbitration clause and its enforceability.” 8 In ruling on a

motion to compel arbitration, “courts must resolve ‘whether the parties are bound by a given

arbitration clause’ and ‘whether an arbitration clause in a concededly binding contract applies to

a particular type of controversy.’” 9 The Tenth Circuit has made it clear that “the question of who

should decide arbitrability precedes the question of whether a dispute is arbitrable.” 10




8
 Granite Rock Co. v. Int'l Broth. of Teamsters, 561 U.S. 287, 298 (2010) (emphasis in original) (internal citations
omitted).
9
 Beltran v. AuPairCare, Inc., 907 F.3d 1240, 1250 (10th Cir. 2018) (quoting Howsam v. Dean Witter Reynolds,
Inc., 537 U.S. 79, 84 (2002)).
10
     Belnap v. Iasis Healthcare, 844 F.3d 1272, 1281 (10th Cir. 2017) (emphases in original).


                                                           3
     Case 1:21-cv-00074-DBB Document 27 Filed 07/26/21 PageID.436 Page 4 of 7




                                                 DISCUSSION

           As required, the court first determines who may determine the arbitrability of the

Agreement. 11 While the parties dispute certain “riders” to the Agreement, they do not dispute the

validity of the Agreement or that the parties properly entered into the Agreement. Further, there

is no argument that the dispute resolution section of the Agreement is unenforceable or otherwise

invalid. 12

           Section V.4 of the Agreement incorporates the AAA Rules. AAA Rule 7(a) provides,

“The arbitrator shall have the power to rule on his or her own jurisdiction, including any

objections with respect to the existence, scope, or validity of the arbitration agreement or the

arbitrability of any claim or counterclaim.” 13 Defendant argues this requires an arbitrator, not the

court, to make determinations regarding the arbitrability of the agreement.

           The Tenth Circuit has addressed similar circumstances to determine whether an

agreement properly incorporates rules from a dispute resolution organization. For instance, in

Belnap, the Tenth Circuit determined that incorporation of a dispute resolution organization’s

rules into an agreement is sufficient. 14 The Tenth Circuit held that the “JAMS Rules are




11
     Id.
12
  As discussed below, Plaintiff argues Defendant repudiated the agreement but does not dispute that the parties
entered into a valid agreement. See e.g., Plaintiff’s Opposition at 1–3, ECF No. 20.
13
   Motion at 7, ECF No. 14; see also American Arbitration Association, Commercial Arbitration Rules and
Mediation Procedures, https://www.adr.org/Rules.
14
  Belnap, 844 F.3d at 1281–82 (emphasis in original) (discussing a relevant agreement that provided that “the
arbitration shall be administered by JAMS and conducted in accordance with its Streamlined Arbitration Rules and
procedures”).


                                                         4
     Case 1:21-cv-00074-DBB Document 27 Filed 07/26/21 PageID.437 Page 5 of 7




incorporated into the Agreement as default rules.” 15 Because the JAMS Rules “clearly answered

the ‘who’ question by designating the arbitrator as the person to determine questions of

arbitrability,” the Tenth Circuit concluded that the parties “clearly and unmistakably intended for

an arbitrator to decide issues of arbitrability.” 16

            And even more specifically, the Tenth Circuit has determined that incorporation of the

AAA and its rules shows a clear and unmistakable intent to have an arbitrator decide

arbitrability. 17 In Dish Network, the relevant arbitration agreement provided that “A single

arbitrator engaged in the practice of law from the American Arbitration Association (‘AAA’)

shall conduct the arbitration under the then current procedures of the AAA’s National Rules for

the Resolution of Employment Disputes (‘Rules’).” 18 The Tenth Circuit noted that Rule 6(a) of

the Rules provides that “the arbitrator shall have power to rule on his or her own jurisdiction

including any objections with respect to the existence, scope or validity of the agreement.” 19 The

Tenth Circuit was “persuaded that the broad language of the Agreement and incorporation of the

Rules clearly and unmistakably shows the parties intended for the arbitrator to decide all issues

of arbitrability.” 20




15
     Id.
16
     Id. at 1283.
17
     Dish Network L.L.C. v. Ray, 900 F.3d 1240 (10th Cir. 2018).
18
     Id. at 1242 (emphasis added).
 Id. at 1245 (quoting AAA, Employment Arbitration Rules and Mediation Procedures (effective Nov. 1. 2009),
19

Rule 6(a)).
20
     Id.


                                                          5
     Case 1:21-cv-00074-DBB Document 27 Filed 07/26/21 PageID.438 Page 6 of 7




           Similarly, Section V.4 of the Agreement here incorporates the AAA’s rules. And, as cited

by Defendant, and not disputed by Plaintiff, this rule provides that an arbitrator must decide

arbitrability. The language in Section V.4 closely resembles that in Dish Network. Accordingly,

because the parties incorporated the AAA’s rules in the Agreement, and AAA Rules provide that

an arbitrator decides issues of arbitrability, the court finds the parties clearly and unmistakably

intended for an arbitrator to decide issues of arbitrability.” 21

           Plaintiff argues that that Defendant repudiated the Agreement and, therefore, cannot now

seek to compel arbitration. 22 Plaintiff does not cite to any binding authority to support this

proposition. 23 This is an insufficient basis to ignore the terms of the Agreement. This dispute

involves the parties’ duties under the Agreement. Plaintiff claims that Defendant breached those

duties by not giving notice or allowing time to cure and otherwise terminating the Agreement

prior to the 10-year commitment. Such a controversy is covered by Section V of the Agreement.

           The Agreement provides a procedure for the exclusive means of resolving

disputes arising out of or relating to the Agreement. 24 The parties are in step two of their

contractual dispute resolution process. On June 14, 2021, Defendant invoked the

mediation provisions in the License Agreement. 25 On June 30, 2021, Defendant filed a


21
     Belnap, 844 F.3d at 1283.
22
     Plaintiff’s Opposition at 4, ECF No. 20.
23
     Opposition at 4–7.
24
     Agreement at V.1, V.5.
25
  Declaration of Robert H. Scott, ECF No. 14-1 at ¶ 4. The motion to compel, relying on the declaration, provides
that Defendant served a demand for mediation on Plaintiff on June 13, 2021. Motion at ¶ 15. The court relies on the
date as provided in the declaration to calculate the sixty-day period.


                                                         6
     Case 1:21-cv-00074-DBB Document 27 Filed 07/26/21 PageID.439 Page 7 of 7




submission to mediation form with the American Arbitration Association (AAA). 26

Section V.4 of the License Agreement provides for a sixty-day period before arbitration

can occur. This sixty-day period is set to expire on August 13, 2021. And if mediation is

unsuccessful, either party may initiate arbitration under the terms of the Agreement.

                                              ORDER

           Based on the reasoning above, Defendant’s motion to stay the case pending mediation is

GRANTED. The case is stayed until August 13, 2021 pending the conclusion of the mediation

time period. The parties are further ordered to provide notice to the court by 5 p.m. on August

16, 2021 as to the status of the mediation and any request for arbitration that has been submitted.


            Signed July 26, 2021.

                                               ___________________________________
                                               David Barlow
                                               United States District Judge




26
     Defendant’s Reply at 11, ECF No. 24.


                                                  7
